NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARLAND A. JONES,                               No. 19-15345

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00281-LJO-SKO

 v.
                                                MEMORANDUM*
MAILROOM OFFICIALS, CSATF;
MAILROOM OFFICIALS, Valley State
Prison,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      California state prisoner Garland A. Jones appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First Amendment

claims in connection with his legal mail. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for failure to state a claim. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal

under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Jones’s action because Jones failed to

allege facts sufficient state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must allege facts sufficient to state a plausible claim); see also Hayes v.

Idaho Corr. Ctr., 849 F.3d 1204, 1211-12 (9th Cir. 2017) (requirements for a First

Amendment claim arising from the opening of legal mail); Starr v. Baca, 652 F.3d

1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983 “if there exists

either (1) his or her personal involvement in the constitutional deprivation, or (2) a

sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation omitted)); Leer v. Murphy, 844 F.2d 628, 633

(9th Cir. 1988) (under § 1983, the focus is “on the duties and responsibilities of

each individual defendant whose acts or omissions are alleged to have caused a

constitutional deprivation”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                           2                                      19-15345
All pending motions and requests are denied.

AFFIRMED.




                                 3             19-15345